       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 1 of 33



              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

OPENPITTSBURGH.ORG and TRENTON              :
POOL,                                       :
                                            :              CIVIL ACTION
Plaintiffs,                                 :
                                            :              2:16-cv-1075-MRH
      v.                                    :
                                            :
DAVID VOYE, in his official capacity as the :
Manager of the Allegheny County Division    :
of Elections; THE HONORABLE KATHRYN :
M. HENS-GRECO, in her official capacity as :
an interim Member of the Allegheny County   :
Board of Elections; THE HONORABLE           :
THOMAS BAKER, in his official capacity as :
an interim Member of the Allegheny Board of :
Elections; THE HONORABLE ROBERT             :
PALMOSINA, in his official capacity as an   :
interim Member of the Allegheny County      :
Board of Elections; and KATHRYN             :
BOOCKVAR, in her official capacity as the   :
acting Secretary of the Commonwealth of     :
Pennsylvania,                               :
                                            :              Filed Electronically
Defendants.                                 :

     SECOND AMENDED COMPLAINT FOR DECLARATORY AND
                   INJUNCTIVE RELIEF

      1.     Plaintiffs, OPENPITTSBURGH.ORG and TRENTON POOL, by

and through their undersigned legal counsel, file this civil action for prospective

equitable relief against Defendants, DAVID VOYE, in his official capacity as

Manager of the Allegheny County Division of Elections, THE HONORABLE


                                          1
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 2 of 33



KATHRYN M. HENS-GRECO, in her official capacity as an interim Member of

the Allegheny County Board of Elections, THE HONORABLE THOMAS

BAKER, in his official capacity as an interim Member of the Allegheny County

Board of Elections, THE HONORABLE ROBERT PALMOSINA, in his official

capacity as an interim Member of the Allegheny County Board of Elections, and

KATHRYN BOOCKVAR, in her official capacity as the acting Secretary of the

Commonwealth of Pennsylvania requesting continued preliminary and permanent

injunctions and declaratory relief prohibiting defendants from enforcing 53

Pa.C.S.A. § 2943(a) of the Pennsylvania Home Rule & Optional Plan Law

(hereinafter the “Law”) to the extent it incorporates 25 P.S. § 2869 of the

Pennsylvania Election Code on the circulation, signing, filing and adjudication of

petitions to place a referendum question on the 2016 Pittsburgh general election

ballot to the extent that 25 P.S. § 2869: (a) prohibits unregistered Pennsylvania

voters from freely circulating referendum petitions under 53 Pa.C.S.A. § 2943(a);

(b) prohibits non-Pennsylvanians from freely circulating referendum petitions

under 53 Pa.C.S.A. § 2943(a); and (c) requires Plaintiffs to notarize each and

every page of referendum petitions circulated and filed under 53 Pa.C.S.A. §

2943(a).




                                         2
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 3 of 33



                        NATURE OF THE COMPLAINT

      2.     This is an action to enforce rights guaranteed to Plaintiffs under the

First and Fourteenth Amendments to the United States Constitution, as well as a

pendent state law claim arising under the Constitution of Pennsylvania, the Law

and the Pennsylvania Election Code.

      3.     The United States Supreme Court has established that the collection

of signatures on referendum petitions is core political speech afforded the highest

level of protection under the First and Fourteenth Amendments to the United

States Constitution. Restrictions that place a severe burden on core-political

speech are subject to strict-scrutiny analysis.

      4.     This is a civil rights action brought pursuant to 42 U.S.C. § 1983,

seeking prospective equitable relief enjoining enforcement and declaring that

certain of the combined requirements of 53 Pa.C.S.A. § 2943(a) and 25 P.S. §

2869 impairs clearly established rights guaranteed to Plaintiffs under the First and

Fourteenth Amendments to the United States Constitution.

      5.     Plaintiffs ask this Court for preliminary and permanent injunctions

enjoining Defendants from rejecting any referendum petition authorized to be

circulated under 53 Pa.C.S.A. § 2943(a) where the referendum petition’s

“Affidavit of Qualified Elector” has been executed by: (a) an unregistered

qualified elector of the Commonwealth of Pennsylvania; or (b) a resident of


                                           3
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 4 of 33



another state and citizen of the United States willing to consent to the jurisdiction

of the Commonwealth of Pennsylvania for purposes of any investigation related to

the circulation, signing and filing of referendum petitions all in violation of rights

guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United

States Constitution.

      6.     Plaintiffs also ask this court to declare unconstitutional those

provisions of 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 authorizing Defendants

to reject any referendum petition authorized to be circulated under 53 Pa.C.S.A. §

2943(a) where the referendum petition’s “Affidavit of Qualified Elector” has been

executed by: (a) an unregistered qualified elector of the Commonwealth of

Pennsylvania; or (b) a resident of another state and citizen of the United States

willing to consent to the jurisdiction of the Commonwealth of Pennsylvania for

purposes of any investigation related to the circulation, signing and filing of

referendum petitions in violation of rights guaranteed to Plaintiffs under the First

and Fourteenth Amendments to the United States Constitution.

      7.     Plaintiffs ask this Court to permanently enjoin Defendants from

requiring, as a condition precedent to filing, that each circulator notarize each and

every “Affidavit of Qualified Elector” for each page of the referendum petition

circulated by a circulator as authorized under 53 Pa.C.S.A. § 2943(a) and pursuant

to provisions of 25 P.S. § 2869 of the Pennsylvania Election Code in violation of


                                           4
        Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 5 of 33



rights guaranteed to Plaintiffs under the First and Fourteenth Amendments to the

United States Constitution.

      8.     Plaintiffs also ask this court to declare unconstitutional those

provisions of 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 requiring, as a condition

precedent to filing with defendants, that each circulator notarize each and every

“Affidavit of Qualified Elector” for each page of a referendum petitions circulated

by the circulator as authorized under 53 Pa.C.S.A. § 2943(a) and pursuant to

provisions of 25 P.S. § 2869 of the Pennsylvania Election Code in violation of

rights guaranteed to Plaintiffs under the First and Fourteenth Amendments to the

United States Constitution.

                                  JURISDICTION

      9.     Jurisdiction lies in this Court under 28 U.S.C. § 1331, providing that

district courts shall have original jurisdiction of all civil actions arising under the

Constitution of the United States.

      10.    Moreover, jurisdiction lies under 42 U.S.C. § 1983 and 28 U.S.C. §

1343(a), the jurisdictional counterpart of 42 U.S.C. § 1983 as Plaintiffs allege

violation of rights guaranteed to them under the First Amendment, as applied to

the states by the Fourteenth Amendment to the United States Constitution.




                                            5
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 6 of 33



                                      VENUE

      11.    Venue is proper in the United States District Court for the Western

District of Pennsylvania under 28 U.S.C. § 1391 as Plaintiff Open Pittsburgh.Org

is a resident of the district and Defendants exercise their authority in the Western

District of Pennsylvania, maintain offices within this district and all of the

operative acts or omissions have or will occur in this district.

                                     PARTIES

      12.    Plaintiff OpenPittsburgh.Org is an unincorporated grass-roots

political organization that intends circulate referendum petitions authorized to be

circulated under the Law to place a referendum on the 2020 Pittsburgh general

election ballot seeking to amend the Allegheny County Home Rule Charter

changing the composition and qualification of members who may serve on the

Allegheny County Board of Elections.

      13.    Plaintiff OpenPittsburgh.Org is currently engaged in active

fundraising to finance the 2020 petition drive.

      14.    Plaintiff OpenPittsburgh.Org relies on private donors to cover all

expenses and operates on a minimum budget to funnel all contributions to the

circulation and filing of Plaintiff’s referendum petitions.

      15.    Plaintiff OpenPittsburgh.Org Plaintiff OpenPittsburgh.Org intends to

use local volunteers, including both registered and unregistered voters, and paid


                                           6
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 7 of 33



professional out-of-state circulators, including Trenton Pool, to secure the

required number of valid signatures to place the proposed referendum question on

the 2020 general election ballot.       Plaintiff OpenPittsburg.Org is currently

headquartered in the home of its chairman, David T. Tessitor at 5858 Jackson

Street, Pittsburgh, Pennsylvania.

      16.    Plaintiff Trenton Pool is a resident of the State of Texas, residing at

3800 Creek Road, Dripping Springs, in Hays County, Texas.

      17.    Plaintiff Trenton Pool is a professional circulator of election and

referendum petitions and frequently works on election projects in the

Commonwealth of Pennsylvania. Plaintiff Trenton Pool, and his firm Benezet

Consulting, LLC was previously contracted by Plaintiff OpenPittsburghh.Org in

2016 to collect several thousand signatures to place a referendum question seeking

to amend the Pittsburgh Home Rule Charter on the 2016 general election ballot.

Because of the Commonwealth’s prohibition on non-Pennsylvania residents from

freely circulating referendum petitions and prohibits non-Pennsylvania residents

or unregistered Pennsylvania residents from executing the “Affidavit of

Circulator” made part of each referendum petition, Plaintiff Pool is not able to

freely circulate referendum petitions for Plaintiff OpenPittsburgh.Org, but would

like to do so in support of Plaintiff OpenPittsburgh.Org’s 2020 petition drive to

place a referendum question on the Allegheny County general election ballot.


                                         7
         Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 8 of 33



      18.    Defendant David Voye, is made a Defendant to this action in his

official capacity as the Manager of the Allegheny County Division of Elections.

As the manager of the Allegheny County Division of Elections, Defendant Voye

is charged with enforcement of the statutory provisions challenged in this action.

Specifically, Defendant Voye is the official responsible to enforce the challenged

statutory provisions by either accepting or rejecting Plaintiffs’ referendum

petitions as provided by law. Defendant Voye is charged with rejecting any

referendum petition where the “Affidavit of Circulator” is not executed by a

registered Pennsylvania voter, or is not properly notarized. Defendant Voye’s

business address is 542 Forbes Avenue, Room 604, Pittsburgh, Pennsylvania,

15219.

      19.    Defendant the Honorable Kathryn M. Hens-Greco is made a

Defendant to this action in her official capacity as an interim Member and

President of the Allegheny County Board of Elections charged with enforcing the

statutes challenged in this action and the direct supervisor of Defendant Voye.

Defendant Hens-Greco’s business address is 542 Forbes Avenue, Room 604,

Pittsburgh, Pennsylvania, 15219.

      20.    Defendant the Honorable Thomas Baker is made a Defendant to this

action in his official capacity as an interim Member of the Allegheny County

Board of Elections charged with enforcing the statutes challenged in this action


                                         8
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 9 of 33



and a Member of the Board charged with supervision of Defendant Voye.

Defendant Baker’s business address is 542 Forbes Avenue, Room 604, Pittsburgh,

Pennsylvania, 15219.

      21.    Defendant the Honorable Robert Palmosina is made a Defendant to

this action in his official capacity as an interim Member of the Allegheny County

Board of Elections charged with enforcing the statutes challenged in this action

and a Member of the Board charged with supervision of Defendant Voye.

Defendant Palmosina’s business address is 542 Forbes Avenue, Room 604,

Pittsburgh, Pennsylvania, 15219.

      22.    Defendant Kathryn Boockvar is the acting Secretary of the

Commonwealth of Pennsylvania. Defendant Boockvar is the Commonwealth’s

chief election official and has ultimate authority over the enforcement of the

Pennsylvania Election Code and, more specifically, the challenged provisions of

25 P.S. § 2869. Plaintiffs assert their claims against Defendant Boockvar in her

official capacity only. Defendant Boockvar’s principal business address is 2601

North 3rd Street, Harrisburg, PA 17110.

                                      FACTS

      23.    The Pennsylvania Home Rule & Optional Plan Law (hereinafter the

“Law”) authorizes citizens who are residents in municipalities operating under the

Law to place certain binding referendum questions amending the municipal


                                          9
      Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 10 of 33



charter on the ballot to be decided by the voters at the next election. Allegheny

County operates under, and is governed by, a Charter authorized under the Law.

      24.    OpenPittsburgh.Org intends to circulate referendum petitions to place

a referendum question on the 2020 Allegheny County general election ballot to

amend the Allegheny County Home Rule Charter.

      25.    53 Pa.C.S.A. § 2943(a) provides that:

   “A petition containing a proposal for referendum on the question of
   amending a home rule charter or an optional plan of government signed by
   electors comprising 10% of the number of electors voting for the office of
   Governor in the last gubernatorial general election in the municipality or an
   ordinance of the municipal governing body proposing amendment of a home
   rule charter or an optional plan shall be filed with the election officials not
   later than the 13th Tuesday prior to the next primary, municipal or general
   election. The petition and the proceedings therein shall be in the manner and
   subject to the provisions of the election laws which relate to the signing,
   filing and adjudication of nomination petitions insofar as such provisions are
   applicable, except that no referendum petition shall be signed or circulated
   prior to the 20th Tuesday before the election nor later than the 13th Tuesday
   before the election. The name and address of the person filing the petition
   shall be clearly stated on the petition.”

      26.    Plaintiff OpenPittsburgh.Org needs approximately 22,652 valid

signatures of electors to place their proposed referendum question on the 2020

Allegheny County general election ballot.

      27.    The 22,652 valid signatures that Plaintiff OpenPittsburgh.Org needs

to place their proposed referendum question on the 2020 Allegheny County

general election ballot is 17,652 more valid signatures than statewide political

bodies such as the Green, Libertarian and Constitution parties need to place their
                                         10
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 11 of 33



Presidential and Vice-Presidential candidates on the Commonwealth’s general

election ballot.

      28.    In addition, Plaintiff OpenPittsburgh.Org intends to launch future

petition drives to place proposed amendments to Pittsburgh’s Home Rule Charter

on the Pittsburgh general election ballot to force Pittsburgh government to be

more transparent for the citizens of the city.

      29.    The circulation, signing, filing and adjudication of referendum

petitions are, in relevant part, governed by 25 P.S. § 2869’s provisions governing

partisan nomination petitions which provides that:

   “Said nomination petition may be on one or more sheets, and different
   sheets must be used for signers resident in different counties. If more than
   one sheet is used, they shall be bound together when offered for filing if they
   are intended to constitute one petition, and each sheet shall be numbered
   consecutively beginning with number one, at the foot of each page….Each
   sheet shall have appended thereto the affidavit of the circulator of each
   sheet, setting forth – (a) that he or she is a qualified elector duly registered
   and enrolled as a member of the designated party of the State, or of the
   political district, as the case may be, referred to in said petition, unless said
   petition relates to the nomination of a candidate for a court of common
   pleas, for the Philadelphia Municipal Court or for the Traffic Court of
   Philadelphia or for justice of the peace, in which even the circulator need not
   be a duly registered and enrolled member of the designated party; (b) his
   residence, giving city, borough or township, with street number, if any; (c)
   that the signers thereto signed with full knowledge of the contents of the
   petition; (d) that their respective residences are correctly stated therein; (e)
   that they all reside in the county named in the affidavit; (f) that each signed
   on the date set opposite his name; and (g) that, to the best of affiant’s
   knowledge and belief, the signers are qualified electors and duly registered
   and enrolled members of the designated party of the State, or of the political
   district, as the case may be.”


                                          11
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 12 of 33



      30.    As a result of the combined effect of, 53 Pa.C.S.A. § 2943(a) and 25

P.S. § 2869 the referendum petitions intended to be circulated by Plaintiff

OpenPittsburgh.Org may not be freely circulated by either: (1) unregistered

Pennsylvania citizens; or, (2) out-of-state residents, regardless of their registration

status, because only registered voters of Pennsylvania may execute the “Affidavit

of Qualified Elector” made part of each and every sheet of the referendum

petition.

      31.    In combination, 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 require

unregistered Pennsylvania residents and out-of-state circulators to team up with

registered Pennsylvania voters who must tag along and “witness” the signatures

recorded on the referendum petitions so that the registered Pennsylvania voters

can lawfully execute the “Affidavit of Qualified Elector” made part of each and

every page of the referendum petition.

      32.    Defendants are authorized to strike and refuse the filing any

referendum petition when the “Affidavit of Qualified Elector” is executed by

anyone who is not a registered elector of the Commonwealth of Pennsylvania.

The registered voter requirement and the out-of-state circulator restriction imposes

an unconstitutional impairment upon Plaintiffs’ right to free speech, petition and

association as guaranteed by the First and Fourteenth Amendments to the United

States Constitution.


                                          12
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 13 of 33



      33.    The registered voter requirement and the out-of-state circulator

restriction imposed by 25 P.S. § 2869 imposes a severe burden on speech and is

not narrowly tailored to effectuate a compelling state interest. As explained by the

overwhelming majority of federal district and circuit courts of appeals, any

alleged compelling governmental interest advanced by statutes identical to 25 P.S.

§ 2869 is more narrowly and fully advanced – without the need to impair any First

Amendment guarantees – by requiring affiants to submit to the Commonwealth’s

jurisdiction for the purpose of any subsequent investigation, prosecution and

adjudication of alleged election petition fraud.

      34.    There is no regulatory interest advanced by the registered voter

requirement and the out-of-state circulator restriction imposed by 25 P.S. § 2869

sufficient to justify the severe impairment of Plaintiffs’ speech, petition and

association protected under the First and Fourteenth Amendments to the United

States Constitution.

      35.    The registered voter requirement and the out-of-state circulator

restriction imposed by 25 P.S. § 2869 in the circulation of referendum petitions

impose severe limits on a circulator’s ability to advance and spread the message of

Plaintiff OpenPittsburgh.Org by limiting Plaintiff OpenPittsburgh.Org to use

registered Pennsylvania voters and forgo unregistered Pennsylvania voters and

out-of-state circulators, including professional out-of-state election petition


                                          13
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 14 of 33



circulators, because the time and effort required to “marry” unregistered and/or

out-of-state circulators to a Pennsylvania registered voter expends valuable time

and resources that OpenPittsburgh.Org does not possess.

      36.    The requirement that Plaintiff OpenPittsburgh.Org must “marry” a

registered Pennsylvania voter with volunteer and/or paid circulators who are not

registered Pennsylvania voters and/or out-of-state residents directly impairs

Plaintiff OpenPittsburgh.Org ability to secure the number of signatures required to

place their proposed referendum question on the 2020 Allegheny County general

election ballot.

      37.    The requirement that Plaintiff OpenPittsburgh.Org must “marry” a

registered Pennsylvania voter with volunteer and/or paid circulators who are not

registered Pennsylvania voters and/or out-of-state residents increases the amount

of time it takes to secure the number of signatures required to place their proposed

referendum question on the 2020 Allegheny County general election ballot.

      38.    The requirement that Plaintiff OpenPittsburgh.Org must “marry” a

registered Pennsylvania voter with volunteer and/or paid circulators who are not

registered Pennsylvania voters and/or out-of-state residents increases the costs to

Plaintiff OpenPittsburgh.Org to secure the number of signatures required to place

their proposed referendum question on the 2020 Allegheny County general

election ballot because the inefficiency in circulating a single referendum petition


                                         14
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 15 of 33



with 2 people lengthens the time it will take Plaintiffs to secure the necessary

signatures, thereby increasing the number of signatures that OpenPittsburgh.Org

must pay to professional circulators to collect, all at great additional cost.

      39.    The requirement that circulators must be registered Pennsylvania

voters means that any unregistered Pennsylvania resident, such as local college

students who are registered to vote in a different state, who wish to circulate

Plaintiff OpenPittsburgh.Org’s referendum petition must be accompanied by a

Pennsylvania registered voter willing to follow the unregistered circulator around

while he/she circulates the petition.

      40.    Plaintiff OpenPittsburgh.Org has unregistered Pennsylvania residents

who are willing, but cannot, freely circulate Plaintiff’s referendum petition for the

sole reason that they, while qualified to register to vote in Pennsylvania, are not

registered to vote in the Commonwealth of Pennsylvania.

      41.    Further, the requirement that circulators must be registered

Pennsylvania voters means that any out-of-state circulator who wants to circulate

Plaintiff OpenPittsburgh.Org’s referendum petition must be accompanied by a

Pennsylvania registered voter willing to follow the out-of-state and unregistered

circulator around while he/she circulates the petition, and limited to the time and

place of the Pennsylvania registered voter’s choosing.




                                           15
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 16 of 33



      42.    Plaintiff Pool is an out-of-state professional circulator who is willing

to circulate Plaintiff OpenPittsburgh.Org’s referendum petition but is not able to

do so without being accompanied by a Pennsylvania registered voter, limiting the

amount of time that he would be able to circulate the referendum petition.

      43.    Plaintiff Pool, as a condition precedent to the right to circulate

referendum petitions in the Commonwealth of Pennsylvania, is expressly willing

to execute any document necessary to submit himself to the jurisdiction of the

Commonwealth of Pennsylvania for any investigation or adjudicatory proceeding

that may arise as a result of his circulation of referendum petitions in the

Commonwealth.

      44.    Because of the additional cost of paying registered Pennsylvania

voters to accompany out-of-state professional circulators as a direct and proximate

result of 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869, out-of-state professional

circulators are not price competitive with in-state circulators in bidding for the

right to circulate referendum petitions, limiting the pool of available professional

circulators to Plaintiff OpenPittsburgh.Org.

      45.    Evidence of past election petition signature drives shows that in-state

professional circulators attain a substantially lower validity rate than out-of-state

professional circulators thereby imposing increased costs on OpenPittsburgh.Org




                                          16
          Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 17 of 33



through the need to collect and pay for the additional signatures needed to make-

up for the substantially lower validity rate of in-state professional circulators.

      46.      Limiting the pool of professional circulators to in-state professionals

creates a monopoly for Pennsylvania professional circulators, thereby decreasing

the ability of Plaintiff OpenPittsburgh.Org to negotiate favorable contract terms,

with the effect of dramatically increasing the cost of referendum petition signature

drives.

      47.      In combination, 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 places a

severe burden on the First Amendment speech of OpenPittsburgh.Org by making

it more difficult for it to disseminate its political views, choose the most effective

way of conveying its message, to associate in a meaningful way with prospective

circulators of its referendum petition for the purpose of eliciting political change,

to gain access to the general election ballot, and to utilize the public endorsement

of circulators which can be implicit in a circulator’s efforts to gather signatures on

OpenPittsburgh.Org’s behalf.

      48.      Plaintiff OpenPittsburgh.Org is an impoverished grass-root

organization that cannot afford the costs of notarizing each and every page of

referendum petitions that it intends circulate and file under the Law.

      49.      In addition, the combined requirement of 53 Pa.C.S.A. § 2943(a) and

25 P.S. § 2869 that each and every “Affidavit of Circulator” made part of each


                                           17
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 18 of 33



and every nomination petition page, be notarized imposes a severe economic and

logistical burden on Plaintiff OpenPittsburgh.Org.

      50.     Notarizations in Pennsylvania typically cost $5.00 per

acknowledgement imposing upon plaintiff OpenPittsburgh.Org a substantial

economic cost to notarize the 22,652 to 40,000 signatures typically required to

make sure they collect and file the required number of 22,652 valid signatures to

secure access to the 2020 Allegheny County general election ballot.

      51.     The notarization requirement for each page of the referendum

petition adds an additional step, including the time to locate and travel to a notary

public, which decreases the amount of time a circulator has to gather valid

signatures, communicate the message of political change espoused by Plaintiff

OpenPittsburgh.Org, and associate with the residents and voters of Pittsburgh – all

in the context of the compressed time period allowed by the Law to gather

signatures.

      52.     The significant costs imposed by the notarization requirement has

caused Plaintiff to design referendum petitions of larger size, to reduce the

number of notarizations required; which leads to an extended time period that the

petitions are in the field exposed to the elements and the wear and tear of

prolonged handling by circulators which tends to degrade the readability of the




                                          18
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 19 of 33



signatures recorded on the referendum petitions, which in turn, leads to a larger

number of invalidated signatures impairing otherwise valid core political speech.

       53.   Plaintiff’s effort to reduce the number of notarizations by placing as

many signatures as possible on each petition page has also resulted in a reduction

of the space allowed for each signatures, thereby making it more difficult for

voters to legibly record their information on the referendum petitions, resulting in

a likely increase in the number of signatures ruled invalid by defendants and/or

challenged by potential challengers as illegible.

       54.   In Green Party of Pennsylvania v. Aichele, the United States District

Court for the Eastern District of Pennsylvania ruled a cognate notarization

requirement for petition papers (circulated by political bodies) unconstitutional.

       55.   The notarization requirement of the “Affidavit of Qualified Elector”

is a ministerial requirement which places a severe restriction on core political

speech that is not narrowly tailored to advance a compelling governmental

interest.

       56.   In the event that plaintiff OpenPittsburgh.Org fails to qualify

Plaintiff’s proposed amendment to the Allegheny County’s Home Rule Charter on

the 2020 general election ballot, Plaintiff OpenPittsburgh.Org intends to launch a

petition drive to place their proposed amendment on future general election

ballots.


                                         19
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 20 of 33



      57.    Plaintiff Trenton Pool intends to continue to seek to circulate

referendum petition as a professional circulator in the Commonwealth of

Pennsylvania in future election cycles.

      58.    Plaintiffs have no other adequate remedy at law.

                  FEDERAL CONSTITUTIONAL CLAIMS

                    COUNT I – FACIAL CHALLENGE
    (The Voter Registration Requirement for Circulators of Referendum
     Petitions under 53 Pa.C.S.A. § 2943(a) and 25 P.S. §2869 is a Facial
     Impairment of Rights Guaranteed to Plaintiffs under the First and
         Fourteenth Amendments to the United States Constitution)

      59.    Plaintiffs reassert each preceding allegation as if set forth fully

herein.

      60.    The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) and 25 P.S. §2869 is core political speech protected by the First

Amendment to the United States Constitution.

      61.    The voter registration requirement imposed on those who execute the

“Affidavit of Qualified Elector” of referendum petitions contained in 53 Pa.

C.S.A. § 2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election

Code places a severe burden on core political speech and is subject to strict

scrutiny.




                                          20
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 21 of 33



      62.    The voter registration requirement imposed on those who execute the

“Affidavit of Qualified Elector” of referendum petitions is not narrowly tailored to

advance a compelling governmental interest.

      63.    Alternatively, because no state regulatory interests justify the voter

registration requirement imposed on those who execute the “Affidavit of Qualified

Elector” of referendum petition, the voter registration requirement violates the

First Amendment to the United States Constitution, as incorporated to the States

by the Fourteenth Amendment to the United States Constitution .

      64.    Defendants are state actors charged with enforcement of 53 Pa.

C.S.A. § 2943(a) and 25 P.S. § 2869 against Plaintiffs.

      65.    Defendants, pursuant to the Law and the Pennsylvania Election

Code, are required to reject any referendum petition sought to be filed by

Plaintiffs if it contains material errors or defects apparent on the face thereof, or

on the face of the appended or accompanying affidavits; or if it contains material

alterations made after signing without the consent of the signers; or it does not

contain a sufficient number of signatures as required by law.

      66.    Accordingly, Defendants enforcement of 53 Pa.C.S.A. § 2943(a) and

25 P.S. § 2869 is the direct and proximate cause of the impairment of rights

guaranteed to Plaintiffs under the First Amendment to the United States

Constitution of the United States for which Plaintiffs request relief.


                                           21
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 22 of 33



                  COUNT II – AS APPLIED CHALLENGE
   (The Voter Registration Requirement for Circulators As Applied to the
  Circulation of Referendum Petitions under 53 Pa.C.S.A. § 2943(a) and 25
  P.S. §2869 is an Impairment of Rights Guaranteed to Plaintiffs under the
    First and Fourteenth Amendments to the United States Constitution)

       67.    Plaintiffs reassert each preceding allegation as if set forth fully

herein.

       68.    The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) and 25 P.S. §2869 is core political speech protected by the First

Amendment to the United States Constitution.

       69.    The voter registration requirement imposed on those who execute the

“Affidavit of Qualified Elector” as applied to the circulation of referendum

petitions contained in 53 Pa. C.S.A. § 2943(a) of the Law and 25 P.S. § 2869 of

the Pennsylvania Election Code places a severe burden on core political speech

and is subject to strict scrutiny.

       70.    The voter registration requirement imposed on those who execute the

“Affidavit of Qualified Elector” as applied to the circulation of referendum

petitions is not narrowly tailored to advance a compelling governmental interest.

       71.    Alternatively, because no state regulatory interests justify the voter

registration requirement imposed on those who execute the “Affidavit of Qualified

Elector” of referendum petition, the voter registration requirement as applied to

the circulation of referendum petitions violates the First Amendment to the United


                                           22
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 23 of 33



States Constitution, as incorporated to the States by the Fourteenth Amendment to

the United States Constitution .

      72.    Defendants are state actors charged with enforcement of 53 Pa.

C.S.A. § 2943(a) and 25 P.S. § 2869 against Plaintiffs.

      73.    Defendants, pursuant to the Law and the Pennsylvania Election

Code, are required to reject any referendum petition sought to be filed by

Plaintiffs if it contains material errors or defects apparent on the face thereof, or

on the face of the appended or accompanying affidavits; or if it contains material

alterations made after signing without the consent of the signers; or it does not

contain a sufficient number of signatures as required by law.

      74.    Accordingly, Defendants enforcement of 53 Pa.C.S.A. § 2943(a) and

25 P.S. § 2869 is the direct and proximate cause of the impairment of rights

guaranteed to Plaintiffs under the First Amendment to the United States

Constitution of the United States for which Plaintiffs request relief.

                  COUNT III – FACIAL CHALLENGE
(The Restriction on Out-of-State Circulators of Referendum Petitions under
 53 Pa.C.S.A. § 2943(a) and 25 P.S. §2869 is a Facial Impairment of Rights
Guaranteed to Plaintiffs under the First and Fourteenth Amendments to the
                        United States Constitution)

      75.    Plaintiffs reassert each preceding allegation as if set forth fully

herein.




                                           23
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 24 of 33



      76.    The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) and 25 P.S. §2869 is core political speech protected by the First

Amendment to the United States Constitution.

      77.    The prohibition on out-of-state circulators executing the “Affidavit of

Qualified Elector” of referendum petitions, for circulators willing to submit to the

jurisdiction of the Commonwealth of Pennsylvania , contained in 53 Pa. C.S.A. §

2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election Code places a

severe burden on core political speech and is subject to strict scrutiny.

      78.    The prohibition on out-of-state circulators executing the “Affidavit of

Qualified Elector” of referendum petitions, for circulators willing to submit to the

jurisdiction of the Commonwealth of Pennsylvania , is not narrowly tailored to

advance a compelling governmental interest.

      79.    Alternatively, because no state regulatory interests justify the

prohibition on out-of-state circulators executing the “Affidavit of Qualified

Elector” of referendum petitions, for circulators willing to submit to the

jurisdiction of the Commonwealth of Pennsylvania, the out-of-state circulator ban

violates the First Amendment to the United States Constitution, as incorporated to

the States by the Fourteenth Amendment to the United States Constitution .

      80.    Defendants are state actors charged with enforcement of 53 Pa.

C.S.A. § 2943(a) and 25 P.S. § 2869 against Plaintiffs.


                                          24
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 25 of 33



       81.    Defendants, pursuant to the Law and the Pennsylvania Election

Code, are required to reject any referendum petition sought to be filed by

Plaintiffs if it contains material errors or defects apparent on the face thereof, or

on the face of the appended or accompanying affidavits; or if it contains material

alterations made after signing without the consent of the signers; or it does not

contain a sufficient number of signatures as required by law.

       82.    Accordingly, Defendants enforcement of the out-of-state circulator

ban contained in 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 is the direct and

proximate cause of the impairment of rights guaranteed to Plaintiffs under the

First Amendment to the United States Constitution of the United States for which

Plaintiffs request relief.

                 COUNT IV – AS APPLIED CHALLENGE
   (The Restriction on Out-of-State Circulators As Applied to Referendum
     Petitions under 53 Pa.C.S.A. § 2943(a) and 25 P.S. §2869 is a Facial
     Impairment of Rights Guaranteed to Plaintiffs under the First and
         Fourteenth Amendments to the United States Constitution)

       83.    Plaintiffs reassert each preceding allegation as if set forth fully

herein.

       84.    The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) and 25 P.S. §2869 is core political speech protected by the First

Amendment to the United States Constitution.




                                           25
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 26 of 33



       85.   The prohibition on out-of-state circulators, as applied to the

execution of the “Affidavit of Qualified Elector” of referendum petitions, for

circulators willing to submit to the jurisdiction of the Commonwealth of

Pennsylvania , contained in 53 Pa. C.S.A. § 2943(a) of the Law and 25 P.S. §

2869 of the Pennsylvania Election Code places a severe burden on core political

speech and is subject to strict scrutiny.

       86.   The prohibition on out-of-state circulators, as applied to the

execution of the “Affidavit of Qualified Elector” of referendum petitions, for

circulators willing to submit to the jurisdiction of the Commonwealth of

Pennsylvania , is not narrowly tailored to advance a compelling governmental

interest.

       87.   Alternatively, because no state regulatory interests justify the

prohibition on out-of-state circulators, as applied to the execution of the “Affidavit

of Qualified Elector” of referendum petitions, for circulators willing to submit to

the jurisdiction of the Commonwealth of Pennsylvania, the out-of-state circulator

ban violates the First Amendment to the United States Constitution, as

incorporated to the States by the Fourteenth Amendment to the United States

Constitution .

       88.   Defendants are state actors charged with enforcement of 53 Pa.

C.S.A. § 2943(a) and 25 P.S. § 2869 against Plaintiffs.


                                            26
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 27 of 33



      89.    Defendants, pursuant to the Law and the Pennsylvania Election

Code, are required to reject any referendum petition sought to be filed by

Plaintiffs if it contains material errors or defects apparent on the face thereof, or

on the face of the appended or accompanying affidavits; or if it contains material

alterations made after signing without the consent of the signers; or it does not

contain a sufficient number of signatures as required by law.

      90.    Accordingly, Defendants enforcement of the out-of-state circulator

ban contained in 53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 as applied to the

circulation of referendum petitions is the direct and proximate cause of the

impairment of rights guaranteed to Plaintiffs under the First Amendment to the

United States Constitution of the United States for which plaintiffs request relief.

                    COUNT V – FACIAL CHALLENGE
   (Defendants’ Enforcement of 53 Pa.C.S.A. § 2943(a) and 25 P.S. §2869
 Requiring Plaintiffs to Notarize Every Page of the Referendum Petition is a
  Facial Impairment of Rights Guaranteed to Plaintiffs under the First and
         Fourteenth Amendments to the United States Constitution)

      91.    Plaintiffs reassert each preceding allegation as if set forth fully

herein.

      92.    The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election Code is core

political speech protected by the First Amendment to the United States

Constitution.


                                           27
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 28 of 33



      93.    Signatures recorded on referendum petitions as defined by 53

Pa.C.S.A. § 2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election

Code is core political speech protected by the First Amendment to the United

States Constitution.

      94.    Defendants’ enforcement of 53 Pa.C.S.A. § 2943(a) and 25 P.S. §

2869 requiring witnesses of referendum petition circulation to secure a sworn

affidavit from a notary public for each page of a referendum petition places a

severe burden on core political speech and is subject to strict scrutiny.

      95.    Because Defendants’ enforcement of 53 Pa.C.S.A. § 2943(a) and 25

P.S. § 2869 requiring witnesses of referendum petition circulation to secure a

sworn affidavit from a notary public for each page of a referendum petition is not

narrowly tailored to further a compelling governmental interest, the provision

facially violates the First Amendment to the United States Constitution, as

incorporated to the States by the Fourteenth Amendment to the United States

Constitution.

      96.    Alternatively, because no state regulatory interests justify

Defendants’ enforcement of the affidavit requirement of 53 Pa.C.S.A. § 2943(a)

and 25 P.S. § 2869, Defendants’ enforcement of the provision violates the First

Amendment to the United States Constitution, as incorporated to the States by the

Fourteenth Amendment to the United States Constitution.


                                          28
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 29 of 33



      97.    Defendants are state actors charged with enforcement of 53 Pa.C.S.A.

§ 2943(a) and 25 P.S. § 2869 against Plaintiffs.

      98.    Defendants, pursuant to 25 P.S. § 2936 of the Pennsylvania Election

Code, are required to reject any nomination paper sought to be filed by Plaintiffs

if it contains material errors or defects apparent on the face thereof, or on the face

of the appended or accompanying affidavits; or if it contains material alterations

made after signing without the consent of the signers; or it does not contain a

sufficient number of signatures as required by law.

      99.    Accordingly, Defendants enforcement of the affidavit requirement of

53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 is the direct and proximate cause of

the impairment of rights guaranteed to Plaintiffs under the First Amendment to the

United States Constitution of the United States for which Plaintiffs request relief.

                 COUNT VI – AS APPLIED CHALLENGE
  (Defendants’ Enforcement of 53 Pa.C.S.A. § 2943(a) and 25 P.S. §2869 As
    Applied to the Requirement that Plaintiffs Notarize Every Page of the
  Referendum Petition is an Impairment of Rights Guaranteed to Plaintiffs
      under the First and Fourteenth Amendments to the United States
                               Constitution)

      100. Plaintiffs reassert each preceding allegation as if set forth fully

herein.

      101. The circulation of referendum petitions as defined by 53 Pa.C.S.A. §

2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election Code is core



                                          29
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 30 of 33



political speech protected by the First Amendment to the United States

Constitution.

       102. Signatures recorded on referendum petitions as defined by 53

Pa.C.S.A. § 2943(a) of the Law and 25 P.S. § 2869 of the Pennsylvania Election

Code is core political speech protected by the First Amendment to the United

States Constitution.

       103. The challenged affidavit requirement of Pa. C.S.A § 2943(a) of the

Law and 25 P.S. § 2869 of the Pennsylvania Election Code imposes an

unconstitutional filing fee on the circulation and filing of referendum petitions.

       104. Plaintiff OpenPittsburgh.Org is an impoverished grass-root

organization that cannot afford the costs of notarizing each and every page of

referendum petitions that it intends circulate and file under the Law.

       105. Defendants’ enforcement of 53 Pa.C.S.A. § 2943(a) and 25 P.S. §

2869, as applied to the requirement that witnesses of referendum petition

circulation secure a sworn affidavit from a notary public for every page of a

referendum petition places a severe burden on core political speech and is subject

to strict scrutiny.

       106. Because defendants’ enforcement of 53 Pa.C.S.A. § 2943(a) and 25

P.S. § 2869 as applied to the requirement that witnesses of referendum petition

circulation secure a sworn affidavit from a notary public for every page of a


                                         30
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 31 of 33



referendum petition is not narrowly tailored to further a compelling governmental

interest, the provision facially violates the First Amendment to the United States

Constitution, as incorporated to the States by the Fourteenth Amendment to the

United States Constitution.

      107. Alternatively, because no state regulatory interests justify

Defendants’ enforcement of the affidavit requirement of 53 Pa.C.S.A. § 2943(a)

and 25 P.S. § 2869 as applied to referendum petitions, defendants’ enforcement of

the provision violates the First Amendment to the United States Constitution, as

incorporated to the States by the Fourteenth Amendment to the United States

Constitution.

      108. Defendants are state actors charged with enforcement of 53 Pa.C.S.A.

§ 2943(a) and 25 P.S. § 2869 against Plaintiffs.

      109. Defendants, pursuant to 25 P.S. § 2936 of the Pennsylvania Election

Code, are required to reject any nomination paper sought to be filed by Plaintiffs

if it contains material errors or defects apparent on the face thereof, or on the face

of the appended or accompanying affidavits; or if it contains material alterations

made after signing without the consent of the signers; or it does not contain a

sufficient number of signatures as required by law.

      110. Accordingly, Defendants enforcement of the affidavit requirement of

53 Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 as applied to referendum petitions is


                                          31
       Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 32 of 33



the direct and proximate cause of the impairment of rights guaranteed to Plaintiffs

under the First Amendment to the United States Constitution of the United States

for which plaintiffs request relief.

                             REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

      a.     Enter declaratory judgment against all challenged provisions of 53

             Pa.C.S.A. § 2943(a) and 25 P.S. § 2869 as detailed in Counts I

             through VI above, or any combination thereof;

      b.     Enter a preliminary injunction, enjoining Defendants from enforcing

             the challenged provisions and interpretations of 53 Pa.C.S.A. §

             2943(a) and 25 P.S. § 2869 as detailed in Counts I through VI above,

             or any combination thereof, against all Plaintiffs now and in the

             future;

      c.     Permanently enjoin Defendants from enforcing the challenged

             provisions of 53 Pa.C.S.A (a) and 25 P.S. § 2869 for referendum

             petitions now and in the future;

      d.     Award Plaintiffs the cost of this action together with their

             reasonable attorneys’ fees and expenses pursuant to 42 U.S.C. §

             1988; and,




                                         32
     Case 2:16-cv-01075-MRH Document 74 Filed 05/06/19 Page 33 of 33



     e.    Retain jurisdiction of this action and grant Plaintiffs such other

           relief which may in the determination of this Honorable Court to be

           necessary and proper.


Dated: May 2, 2019                          Respectfully submitted,

__/s/ Lawrence M. Otter____                 ____/s/Paul A. Rossi_______
LAWRENCE M. OTTER, ESQUIRE                  PAUL A. ROSSI, ESQUIRE
ATTORNEY FOR PLAINTIFFS                     Admission Pro Hac Vice
PA ATTORNEY ID #31383                       ATTORNEY FOR PLAINTIFFS
P.O. Box 575                                PA ATTORNEY ID # 84947
Silverdale, PA 18962                        IMPG Advocates, Inc.
267-261-2948                                316 Hill Street
Email: larryotter@hotmail.com               Mountville, PA 17554
                                            717.961.8978
                                            Email: Paul-Rossi@comcast.net




                                       33
